Title: To James Madison from Tench Coxe, 7 March 1820
From: Coxe, Tench
To: Madison, James


                
                    Dear Sir
                    Philada. March 7. 1820.
                
                During your investiture with the office of President you were so good as to confer the appointments of Midshipman on two of my Sons. One of them, Henry Sidney Coxe on the return of Peace was induced by me to withdraw as I feared the influence of the severities of the service, would certainly deprive the family, his father & himself of his life. His symptoms

were decidedly hectic. I induced him to yield to parental anxiety, and he has ⟨hired?⟩ with an extensive shipping house, which built, equipt and dispatched every variety of vessels to India, the Pacific, the Levant & other ports, and has acquired much of that intimacy with navigation, building & equipping vessels, officers and seamen of our commercial marine, and all those things in regard to the mercantile business on the ocean, which are excellent preparations for the naval service. His health is restored and confirmed. His attachment to the navy is uninterrupted and increased. He has prevailed on me to consent to his return to his old station or accepting a new appointment as it may be offered or granted. I have addressed the President, the Secy of the Navy & his principal assistant requesting his restoration to the warrant granted him in 1815; or may be ⟨regular?⟩ a new appointment. His impressions of the most respectful attachment which in common with very many old friends he knows I cherish for your person and character has occasioned him to hope that you would communicate with Mr. Monroe on the subject. These occasions for aid in life seriously remain, on which ground and your general knowledge of the course of my life have determined me to submit his request with my own to your consideration. Whatever may appear proper to be done will have the best effect if done at an early day. The obvious advantage of the old warrant and station renders it very desireable to have that allowed, which he still possesses, uncancelled.
                Since I trouble you, my dear Sir, with a letter let me first present my most respectful and my affectionate remembrances to Mrs. Madison: and then give you a little view of my latter sentiments, feelings, opinions & course.
                I have been deeply impressed with the delicacy, importance, and high inconveniencies of the agitation of the Missouri question. I cannot perceive the right and power of Congress to impose the restriction upon her in the constitutional form; especially within the limits [of] the Louisa. cession. The policy of the friends of the Africans should be to promote their diffusion, in order to facilitate and render safe, at the earliest day, their gradual abolition. Many of our lawyers, of both parties, disbelieve in the right of Congress to impose the restriction and numbers of our citizens, who have attended to the constitutions & their legal foundations refused to sign the petition for the restriction. In regard to the Africans an idea, of late has much interested me. I wish they may adopt the African colonization plan with success, but I do not expect from that operation any material or extensive advantages. They will not go. Their friends will not subscribe except it be to send slaves back. But let this and every other measure to diminish their numbers be adopted. Among others the idea presented in the enclosed paper signed Columbus has induced me to devote an evening to the concoction of it. You will find it in the Recorder pages 132 & 133 under the

signature of Columbus. The paper has been selected because it has a very confined circulation, and I wished not to agitate the subject with any public excitement. If I could shave money I would have printed on a folded sheet, 100 or 200 copies for use among the most discreet and influential. I shall give perhaps one or two more guarded numbers. It may be best to divide, or to promote such settlements, in the interior counties of each state.
                During the last year, I found my interest in the subject of the vine encrease. You will remember or perceive, in the introductory letter to Mr. Gallatin, prefixed to the digest of the returns of manufactures by the Marshals in 1810, some printed notices of the vine and its fabrications. I have agitated the subject with the french here, who came out in consequence of the revolutions of 1814 & 1815. They probably determined on the Alabama vine operation in consequence. I presented them and their American connexions with this work at an early day after their arrival. During the last year I extended my enquiries, and published my facts, arguments, and considerations, in the national intelligencer in 8 numbers, in the Months of November or December 1819, and Jany 1820, under the signature of “a friend to the National Industry.” My caption was [“]Thoughts concerning the grape vine, and its wines, brandies, salts, and dried fruits” or something like that title. You may have seen the numbers. I have convinced myself, that tho our cotton sold in the highest year, in our ports for shipment & home consumption for 42 millions of dollars, and will bring in this year perhaps 20.000.000 Drs. yet our capacity for the vine, is actually much more valuable, than what cotton has yet proved in money. France, I feel convinced, has not a better climate for the vine than ours is & is becoming by clearing and draining: and we have vastly more soil to spare to it. Yet to France, according to Rozier edited and enlarged by Chaptal, the vine & its various fabrications abovementioned, are worth 100 millions of our dollars. I beg leave to recommend to your consideration and that of your agricultural society, the serious examination of my facts, and a scrutiny into my arguments as they appear in those papers.
                The numbers are all in my hands, and I could print 1000 copies on the pamphlets of them, in 32 pages each for 100 dollars, if it were subscribed. I used to do these things and have spent 1000 dollars in my time in that sort of useful publication, always presenting them to the right persons, but I cannot now spare or find the money. It is a matter of the deepest importance to our agriculture to strike out new objects of cultivation to prevent redundance. If so much industry were not applied to the Cane, Cotton, Indigo, Rice, and Tobacco, our grain & cattle & orchard farming would be deeply injured. The cheapness of foreign labor in Hindostan, South Russia (on the black sea) Italy &c will try us severely. Russia shipt from the black sea, in a year since the peace, 16.000.000 of bushells of wheat, raised by

people paid 25 dollars ⅌ ann: for a farmers, his wifes & his childrens wages they finding themselves in house, bed & board. The superiority of our manufacture of flour is our great present protection. The distillery & brewery the next support of grain.
                Our manufactures have had a share of my close attention. I remain convinced that they are not, in general, in need of more protection than necessary revenue drawn from foreign goods does and will (wth. the charges of importation[)] give them. This is proved by our shipping no raw material (no iron, hides, skins, flax, hemp, silk, wool, rags, or lead) in the last returned year. All were and are manufactured. All are too high to be shipt to any foreign country. Cotton alone is redundant. It is to be considered, whether upon mere agricultural policy, we ought not to force the manufacture of any landed production, of which we cannot find Consumers abroad. You know, Sir, my opinions concerning the ultimate influence of India cotton produced where labor of man is 3 to 5 cents ⅌ diem, without bed or board; a man, plough, and cattle the man finding himself and cattle, can be hired at four pence sterling ⅌ day. The power of machinery to consume cotton is perfectly well known. I consider my mind as having progressively reached sound & strong ground, it appears, from the necessity to aid redundant & depressed production like cotton; and tobacco and grain, and the perishable like fruit or the orchard, & on the other hand from the absence of the necessity to force the manufacture of those articles of which [we] cannot produce enough, such as wool, flax, hemp, skins, iron, lead rags and silk. On these last when foreign the necessary revenue being imposed, gives the manufacturers very considerable encouragement, such as no one thought of [in] 1789. Agriculture, the laborer, the improver, the industrious, the frugal cannot wisely be burdened to promote more rapidly our great & growing manufactures.
                Spain, the letters about which of Jan. 3. 5 & 6 here are surely serious, is not in a way to be troublesome to us. Their naval Arsenal at Carracas near Cadiz is their best and most necessary at this moment. The army of Andalusia is disjointed as to the Crown, and embodied anew by the patriots. I wish their wise King had been wiser with the Cortes & with us. I have the honor to be dear Sir your most faithful servant
                
                    T. Coxe
                
            